Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s perfection of priority has necessitated new grounds for rejection.
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors. The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Suzuki et al. (U.S. Patent No. 6,104,124; hereinafter “Suzuki”).
Regarding claim 1, Suzuki discloses a piezoelectric drive device comprising: a vibrating monolithic plate (Figs. 1-2, 12) having a first surface (Figs. 1-2, 12 surface in contact with 11) and a second surface (Figs. 1-2, 12 surface comprising 13) opposite to each other (Fig. 2B); a plurality of recesses (Figs. 1-2, spaces between transmission projections 13) disposed in the second surface (Figs. 1-2, 12 surface comprising 13); a piezoelectric element (Figs. 1-2, 11) provided on the first surface (Figs. 1-2, 12 surface in contact with 11); and a contact member (Figs. 1-2, 22) disposed at a side surface (Fig. 1) of the vibrating monolithic plate (Figs. 1-2, 12), the contact member (Figs. 1-2, 22) contacting a driven member (Figs. 1-2, 24) to move the driven member (Figs. 1-2, 24), wherein the plurality of recesses (Figs. 1-2, spaces between transmission projections 13) overlap (Figs. 1-2) the piezoelectric element (Figs. 1-2, 11) when viewed in a normal direction (Figs. 1-2) of the second surface (Figs. 1-2, 12 surface comprising 13).  
Regarding claim 2, Suzuki discloses the piezoelectric drive device according to claim 1, wherein each of the plurality of recesses (Figs. 1-2, spaces between transmission projections 13) is in either a groove shape (Fig. 2B) or a hole shape (Fig. 2B).  
Regarding claim 3, Suzuki discloses the piezoelectric drive device according to claim 1, wherein the vibrating monolithic plate (Figs. 1-2, 12) has a symmetrical shape (Fig. 2B) to a first line (Fig. 2B, line in the vertical direction), and wherein the plurality of recesses (Figs. 1-2, spaces between transmission projections 13) are arranged (Fig. 2B) to be symmetric (Fig. 2B) to the first line (Fig. 2B, line in the vertical direction).  
Regarding claim 4, Suzuki discloses the piezoelectric drive device according to claim 1, wherein the vibrating monolithic plate (Figs. 1-2, 12) has a symmetrical shape (Fig. 2B) to a first line (Fig. 2B, line in the horizontal direction), and wherein the plurality of recesses (Figs. 1-2, spaces between transmission projections 13) are arranged (Fig. 2B) to be nonsymmetric to the first line (Fig. 2B, line in the horizontal direction).  
Regarding claim 5, Suzuki discloses the piezoelectric drive device according to claim 1, wherein the first surface (Figs. 1-2, 12 surface in contact with 11) is flat (Fig. 2B).  
Regarding claim 11, Suzuki discloses a method for driving a piezoelectric drive device, the piezoelectric drive device including: a vibrating monolithic plate (Figs. 1-2, 12) having a first surface (Figs. 1-2, 12 surface in contact with 11) and a second surface (Figs. 1-2, 12 surface comprising 13) opposite to each other (Figs. 1-2); a plurality of recesses (Figs. 1-2, spaces between transmission projections 13) disposed in the second surface (Figs. 1-2, 12 surface comprising 13); a piezoelectric element (Figs. 1-2, 11) provided on the first surface (Figs. 1-2, 12 surface in contact with 11), the piezoelectric element (Figs. 1-2, 11) including a first electrode (Fig. 2B, first electrode of 11), a second electrode Fig. 2B, second electrode of 11), and a piezoelectric body (Figs. 1-2, body of 11 between first and second electrodes of 11) that is positioned between the first electrode (Fig. 2B, first electrode of 11) and the second electrode Fig. 2B, second electrode of 11); and a contact member (Figs. 1-2, 22) disposed (Fig. 1) at a side surface (Figs. 1-2, side surface of 12 in contact with 22) of the vibrating monolithic plate (Figs. 1-2, 12), the contact member (Figs. 1-2, 22) contacting (Fig. 1) a driven member (Figs. 1-2, 24) to move the driven member (Figs. 1-2, 24), the method comprising: applying a voltage ([Abstract]), which is periodically changed ([Abstract]), between the first electrode (Fig. 2B, first electrode of 11) and the second electrode Fig. 2B, second electrode of 11) so as to vibrate ([Abstract]) the vibrating monolithic plate (Figs. 1-2, 12) and move (Fig. 1) the driven member (Figs. 1-2, 24) by the contact member (Figs. 1-2, 22).
Regarding claim 12, Suzuki discloses the piezoelectric drive device according to claim 2, wherein the vibrating monolithic plate (Figs. 1-2, 12) has a symmetrical shape to a first line (Fig. 2B, line in the vertical direction), and wherein the plurality of recesses (Figs. 1-2, spaces between transmission projections 13) are arranged (Fig. 2B) to be symmetric (Fig. 2B) to the first line (Fig. 2B, line in the vertical direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding claim 6, Suzuki teaches the piezoelectric drive device according to claim 1, wherein the piezoelectric element (Figs. 1-2, 11) includes a first electrode (Fig. 2B, first electrode of 11), a second electrode (Fig. 2B, second electrode of 11), and a piezoelectric body (Figs. 1-2, body of 11 between first and second electrodes of 11) that is positioned between the first electrode (Fig. 2B, first electrode of 11) and the second electrode Fig. 2B, second electrode of 11), and wherein a thickness of the piezoelectric body (Figs. 1-2, body of 11 between first and second electrodes of 11). Suzuki does not teach a thickness of the piezoelectric body is within a range of 50 nm to 20 pm.  
That being said, it is not inventive to discover an optimum range of values for a thickness of the piezoelectric body, mainly, a range between 50 nm and 20 pm, through routine experimentation. (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (‘The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.’); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” [MPEP § 2144.05 (II)(A)].).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suzuki to include the features of a thickness of the piezoelectric body being within a range of 50 nm to 20 pm because it would provide the electrical properties with a small thickness thereby reducing weight and size.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Suzuki in view of Takeuchi et al. (U.S. Patent No. 5,126,615; hereinafter “Takeuchi”).
Regarding claim 7, Suzuki teaches the piezoelectric drive device according to claim 1, wherein the vibrating monolithic plate (Figs. 1-2, 12). Suzuki does not teach a plate that contains silicon.  
Takeuchi, however, does teach a plate (Fig. 5, 2) that contains silicon ([Column 5, lines 43-53]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suzuki to include the features of Takeuchi because it would provide electrical insulation thereby increasing the insulating properties while reducing thickness.  
Regarding claim 8, Suzuki teaches the piezoelectric drive device according to claim 1, further comprising: a first piezoelectric vibration unit (Fig. 1-2) having the vibrating monolithic plate (Figs. 1-2, 12) and the piezoelectric element (Figs. 1-2, 11).  Suzuki does not teach a second piezoelectric vibration unit.
Takeuchi, however, does teach a second piezoelectric vibration unit (Fig. 5, 28/22).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suzuki to include the features of Takeuchi because it would provide instant actuation thereby increasing use of both transverse and longitudinal piezoelectric effects.  
Regarding claim 9, Suzuki as modified teaches the piezoelectric drive device according to claim 8. Suzuki does not teach the second piezoelectric vibration unit is stacked on the first piezoelectric vibration unit. 
Takeuchi, however, does teach the second piezoelectric vibration unit (Fig. 5, 28/22) is stacked (Fig. 5) on the first piezoelectric vibration unit (Fig. 5, 6/16).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suzuki to include the features of Takeuchi because it would provide instant actuation thereby increasing use of both transverse and longitudinal piezoelectric effects.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 
in view of Asano et al. (U.S. Patent No. 5,389,849; hereinafter “Asano”).
Regarding claim 10, Suzuki teaches a robot comprising: a piezoelectric drive device (Fig. 1) configured to rotate (Fig. 1) a link (Fig. 1, 25) with respect to a joint (Fig. 1, joint connecting 22 and 25), the piezoelectric drive device (Figs. 1-2) including: a vibrating monolithic plate (Figs. 1-2, 12) having a first surface (Figs. 1-2, 12 surface in contact with 11) and a second surface (Figs. 1-2, 12 surface comprising 13) opposite to each other (Fig. 2B); a plurality of recesses (Figs. 1-2, spaces between transmission projections 13) disposed (Fig. 2B) in the second surface (Figs. 1-2, 12 surface comprising 13); a piezoelectric element (Figs. 1-2, 11) provided on the first surface (Figs. 1-2, 12 surface in contact with 11); and the contact member (Figs. 1-2, 22) contacting (Fig. 1) link (Fig. 1, 25) to rotate (Fig. 1) the link (Fig. 1, 25), and a contact member (Figs. 1-2, 22) disposed (Fig. 1) at a side surface (Figs. 1-2, side surface of 12 in contact with 22) of the vibrating monolithic plate Figs. 1-2, 12), the contact member (Figs. 1-2, 22), wherein the plurality of recesses (Figs. 1-2, spaces between transmission projections 13) overlap (Figs. 1-2) the piezoelectric element (Figs. 1-2, 11) when viewed in a normal direction (Figs. 1-2) of the second surface (Figs. 1-2, 12 surface comprising 13). Suzuki does not teach a plurality of links; joints that connect the plurality of links; and a drive device configured to rotate the plurality of links with respect to the joints, the contact member contacting one of the plurality of links to rotate the one of the plurality of links.
Asano, however, does teach a plurality of links (Fig. 5, links); joints (Fig. 5, joints) that connect the plurality of links (Fig. 5, links); and a drive device (Fig. 5, driver of links) configured to rotate (Fig. 5) the plurality of links (Fig. 5, links) with respect to the joints (Fig. 5, joints), the contact member (Fig. 5, 41) contacting (Fig. 5) one of the plurality of links (Fig. 5, links) to rotate (Fig. 5) the one of the plurality of links (Fig. 5, links).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suzuki to include the features of Asano because it would provide tactility transmission enabling a more accurate operation with higher operability. 
Conclusion
Applicant's perfection of priority necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837


14 January 2021

/EMILY P PHAM/Primary Examiner, Art Unit 2837